Citation Nr: 1727299	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-49 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and an anxiety disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a particular disorder should not be limited to the specific disorder claimed, but should include claims for service connection for any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the issues before the Board appropriately includes whether the various psychiatric conditions the Veteran has been diagnosed with should be service-connected.  


The issues of entitlement to service connection for fibromyalgia, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran has a current sinusitis condition.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sinusitis are not met.  38 U.S.C.A. §§ 1101, 1131, 1134(a), 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist with respect to the sinusitis claim, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks entitlement to service-connection for sinusitis which she reports began in service as a result of a motor vehicle accident.  A review of the Veteran's service treatment records (STR) confirms that the Veteran was in an accident and there are several notations related to sinusitis following the accident.  Accordingly, the only remaining issue in the case is whether the Veteran has a present sinusitis disability.  

In that regard, the Board turns to a February 2010 VA medical examination which addresses the Veteran's sinus condition and complaints of breathing problems.  The VA examiner opined after a review of the Veteran's STRs, VA medical records, x-rays, and the examiner's own examination, that the Veteran did not presently have sinusitis, chronic or otherwise. Upon examination the Veteran's nose did not look significantly deviated and there was good patency from both nostrils, despite the Veteran's complaints of breathing issues.  The examiner further opined that the Veteran did have chronic obstructive pulmonary disease that is more likely than not directly related to the Veteran's smoking.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the Veteran's own reports of sinusitis.  While Veteran is competent to report regarding the symptoms she experienced during and post service, the actual medical conclusion that these constitute sinusitis is beyond the scope of a lay individual.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board assigns greater probative weight to the VA medical examination which found no current diagnosis of sinusitis.  The examiner addressed the Veteran's reports of symptoms, and based upon a review of the file, provided a competent and probative medical opinion that the Veteran does not have a current sinusitis disability.  As discussed above, a present disability that is related to the Veteran's service is a necessary part of a service connection case.  Without such a present disability, service connection must be denied.  

Although the Board is grateful for the Veteran's honorable service, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  However, here there is no approximate balance.  The evidence indicating that is no present disability significantly outweighs the Veteran's lay report of sinusitis.  Therefore, the Veteran's claims for service connection must be denied and the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

A review of the Veteran's file shows that she has received several mental health diagnoses as well as a diagnosis of fibromyalgia.  See VA Dayton Medical Health Records.  The Veteran has explained that while she always had issues with a nervous condition, her service made her mental health problems worse.  While there is ample evidence of a present mental health disability, there is no medical opinion indicating whether the Veteran's currently diagnosed depression, bipolar disorder, or anxiety were aggravated by or otherwise related by her military service.  Since the Board is not capable of making medical determinations, a remand is necessary to determine the nature and etiology of the currently diagnosed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, a remand is necessary for the Veteran's fibromyalgia claim.  While the Board cannot make medical judgments, it can turn to treatise information to better inform its analysis and review of a record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In that regard, the Board notes that according to the Mayo Clinic "[f]ibromylagia is a disorder characterized by widespread musculoskeletal pain accompanied by fatigue, sleep, memory and mood issues.  Symptoms sometimes begin after a physical trauma, surgery, infection or significant psychological stress.  In other cases, symptoms gradually accumulate over time with no single triggering event.  Women are more likely to develop fibromyalgia than are men.  Many people who have fibromyalgia also have ... anxiety and depression."  See Fibromyalgia, MAYO CLINIC (2017), http://www.mayoclinic.org/diseases-conditions/fibromyalgia/home/ovc-20317786.  

The Veteran's STRs reveal multiple notations that could indicate some link to fibromyalgia.  These include the Veteran's vehicle accident, surgery, various notations of pain, etc.  See generally STRs.  Based upon these events noted in the STRs, the Board would greatly benefit from an informed medical opinion as to the nature and etiology of the Veteran's currently diagnosed fibromyalgia.  See McLendon, 20 Vet. App. 79 (2006).  Therefore the matter should be remanded for an appropriate VA medical examination.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated her for any of her mental health conditions or fibromyalgia.  

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service mental health and fibromyalgia events and symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of her acquired psychiatric condition to include bipolar disorder, depression, and a nervous condition, as well as the current nature and etiology of her fibromyalgia.  The claims file should be made available to and reviewed by any examiners and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including any evidence associated as result of this remand, the appropriate examiners should address the following:

Fibromyalgia

State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed fibromyalgia had its onset in service or is otherwise related to an event, injury or disease incurred in service.

Acquired Psychiatric Disorder 

(i)  Diagnose any acquired psychiatric condition present, to include bipolar disorder, depression, and an anxiety disorder;  

(ii)  opine as to whether any psychiatric condition clearly and unmistakably pre-existed the Veteran's service; and if so, whether it clearly and unmistakably was not aggravated by active duty service;

(iii)  if any psychiatric condition did not exist prior to service, whether it is at least as likely as not (50 percent or greater probability) that any of the diagnosed psychiatric conditions, (1) had its onset during the Veteran's service or (2) or is otherwise related to an event, injury or disease incurred during service;

In answering the acquired psychiatric disorder questions, the examiner(s) should specifically address: the notation of nervous on the Veteran's enlistment examination; the report of treatment with valium for nervousness document entitled "Medical History" dated November 1979; and the Veteran's contentions that her condition got worse during her service.  See e.g. VA 21-526 Veterans Application for Compensation or Pension (November 2007) 

For the requested VA examination and opinions, the record should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  A complete rationale for all findings and conclusions should be set forth in a report.  

The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the claimed disability (i.e., a baseline) before the onset of the aggravation.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


